DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 6, 11, 13, 15 and 20 are amended.
Claims 2 and 12 are cancelled. 
Claims 21-22 are newly added. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Dobson, Reg. No. 69,341 on September 14, 2021 via telephone and electronic mail.
The application has been amended as follows: 


receiving topology information for a network, the topology information comprising a plurality of snapshots of network topology associated with respective points in time, each snapshot represented as a graph of nodes, each node corresponding to a network resource and having a node identifier;
modifying, for each snapshot, the graph by replacing nodes representing network resources having a same role in the network with a single aggregated node, wherein the modifying comprises:
identifying nodes in the network topology corresponding to scale nodes, wherein a scale node is a type of node for which multiple node instances are permitted to exist in the network topology at a same time;
identifying a group of two or more scale nodes that perform a same role and are connected to 
replacing scale nodes of the group of scale nodes with an aggregated node connected to the set of non-scale nodes in the network topology;
performing feature learning based on modified graphs representing the plurality of snapshots, the feature learning determining a feature representation for each node in the modified graphs; and
associating, for each node in the plurality of snapshots, the node identifier for a node corresponding to a network resource with a corresponding feature representation for 


6. (Currently Amened) The method of claim 5, wherein determining a feature representation for each node comprises:
performing optimization using stochastic gradient descent to maximize a likelihood of preserving network neighborhoods for each node based on the random walk samples for the node for all of the modified graphs representing the plurality of snapshots; and
determining a feature vector for the node based on the optimization.


11. (Currently Amended) An apparatus comprising:
a feature learning module, the feature learning module comprising a processor and data storage, wherein the processor is configured to:
receive topology information for a network, the topology information comprising a plurality of snapshots of a network topology associated with respective points in time, each snapshot represented as a graph of nodes, each node corresponding to a network resource and having a node identifier;
modify, for each snapshot, the graph by replacing nodes representing network resources having a same role in the network with a single aggregated node, wherein the modifying comprises:

identifying a group of two or more scale nodes that perform a same role and are connected to 
replacing scale nodes of the group of scale nodes with an aggregated node connected to the set of non-scale nodes in the network topology;
perform feature learning based on the modified graphs representing the plurality of snapshots, the feature learning determining a feature representation for each node in the modified graphs; and
associate, for each node in the plurality of snapshots, the node identifier for the node with a corresponding feature representation in the data storage for use in correlation of network resources, wherein node identifiers for nodes in a same aggregated node in a modified graph are associated with a same feature representation.


15. (Currently Amended) The apparatus of claim 14, wherein the processor is configured to obtain samples for each node by:

wherein the processor is configured to determine a feature representation for each node by:
performing optimization using stochastic gradient descent to maximize a likelihood of preserving a network neighborhood for each node based on the random walk samples for the node for all of the modified graphs representing the plurality of snapshots; and
determining a feature vector for the node based on the optimization.

20. (Currently Amended) A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the program instructions are executable by a processor to cause the processor to:
receive topology information for a network, the topology information comprising a plurality of snapshots of a network topology associated with respective points in time, each snapshot represented as a graph of nodes, each node corresponding to a network resource and having a node identifier;
modify, for each snapshot, the graph by replacing nodes representing network resources having a same role in the network with a single aggregated node, wherein the modifying comprises:

identifying a group of two or more scale nodes that perform a same role and are connected to 
replacing scale nodes of the group of scale nodes with an aggregated node connected to the set of non-scale nodes in the network topology;
perform feature learning based on the modified graphs representing the plurality of snapshots, the feature learning determining a feature representation for each node in the modified graphs; and
associate, for each node in the plurality of snapshots, the node identifier for the node with a corresponding feature representation in data storage for use in correlation of network resources, wherein node identifiers for nodes in a same aggregated node in a modified graph are associated with a same feature representation.


The prior cited art fails to disclose in the context of the claimed invention: 
“ identifying nodes in the network topology corresponding to scale nodes, wherein a scale node is a type of node for which multiple node instances are permitted to exist in the network topology at a same time;
identifying a group of two or more scale nodes that perform a same role and are connected to a same set of non-scale nodes for which only one node instance is permitted to exist in the network topology at any one time; and
replacing scale nodes of the group of scale nodes with an aggregated node connected to the set of non-scale nodes in the network topology”

Muntes-Mulero et al. U.S. Patent Application Publication 2019/0286504 - discloses combining nodes based on a similarity score based on the comparison of pairs of nodes.  
De Winter et al. Combining Temporal Aspects of Dynamic Networks with node2vec for Efficient Dynamic Link prediction (IDS dated November 29, 2019, Cite No. 5) - discloses using Node2Vec to combine temporal aspects in a dynamic network. 
Harris et al. US patent application publication 2021/0027182- discloses combining two or more paths of nodes into a single path using a supervised machine-learning algorithm.
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        



/Backhean Tiv/Primary Examiner, Art Unit 2459